JOHNSON, PRESIDENT :
I concur in the opinion aud syllabus with the following explanation : T have no doubt of the constitutionality of secs. 1 and 2 of ch. 139 of the Code, as it is of course understood, that no judgment or decree could be entered under said sections without due process of law. The officers of the court, before sqcb an order to pay money, which is fo hare the force *639of a judgment, is entered, must be before the court and have an opportunity to be heard. We must presume, that the court had Schley before it, when he was ordered to pay over the money. This is a collateral proceeding to enforce that order in the former case as a judgment against Schley; and if the court in some way did not have jurisdiction to enter such order against Schley, it should have been made to appear in this suit. It not so appearing, we presume the court had jurisdiction to enter the order and under the statute to. give it the force of a personal judgment against him.
This explanation I deem proper, because some of the language used by Judge Green is, as I think, liable to be misunderstood. This I understand was the- opinion of my brethren who concurred in the opinion.
Revebsed. Remanded.